                                             Attorneys at Law
                          45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                                 TEL: (212) 248-7431 FAX: (212) 901-2107
                                     WWW.NYCEMPLOYMENTATTORNEY.COM
                                        A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                            February 10, 2020
   Via ECF:
   Hon. Jesse M. Furman
   United States District Judge
   Southern District of New York
   40 Foley Square
   New York, NY 10007

           Re:      Ikida Searcy v. City of New York, et al., 19 Civ. 9082 (JMF)

   Your Honor:

           This office represents Plaintiff in the above referenced matter. Plaintiff writes to respectfully
   request an adjournment of the Initial Pretrial Conference currently scheduled for March 3, 2020 at
   3:00pm. Defendants consent to this request. This is Plaintiff’s first request to adjourn the Initial
   Pretrial Conference. The parties have conferred and are available on March 17 or 19, 2020, or at
   other dates and times convenient to the Court following March 19, 2020. The reason for the
   adjournment request is that the undersigned will be out of the country for a planned vacation on March
   3, 2020.

           Accordingly, Plaintiff respectfully requests that the Court adjourn the Initial Pretrial
   Conference from March 3, 2020 to March 17 or 19, 2020, or at other dates and times convenient to
   the Court following March 19, 2020. Plaintiff thanks the Court for its time and attention to the herein
   matters.


                                                                            Respectfully,
                                                                            PHILLIPS & ASSOCIATES
Application GRANTED. The initial pretrial conference
currently scheduled for March 3, 2020, is hereby
RESCHEDULED to March 17, 2020, at 3:00 p.m. The                             /s/
Clerk of Court is directed to terminate ECF No. 17. SO                      Joshua M. Friedman, Esq.
ORDERED.                                                                    Phillips & Associates, PLLC
                                                                            45 Broadway, Suite 620
                                                                            New York, NY 10006
                                                                            (212) 248-7431
                                                                            jfriedman@tpglaws.com

February 11, 2020
Cc (via ECF):

The New York City Law Department
c/o Samantha Turetsky
100 Church Street
New York, NY 10007
sturetsk@law.nyc.gov
